Exhibit 10.6


Summary Sheet of Ameren Corporation Non-Management Director Compensation 
Effective Date: January 1, 2020 
 
$100,000
Base cash annual retainer payable in twelve equal installments 
 
Approximately $145,000 of shares* 
 
Shares of the Company’s common stock to be awarded to new Directors upon
election on a pro-rata basis, and annually to all Directors on or about January
1 of each year
$30,000
Additional annual cash retainer for Lead Director 
 
$20,000
Additional annual cash retainer for Audit and Risk Committee and  
Nuclear and Operations Committee Chair 
 
$17,500
Additional annual cash retainer for Human Resources Committee Chair  
 
$15,000
Additional annual cash retainer for all other Committee Chairs (currently
Nominating and Corporate Governance Committee and Finance Committee)  
 
$12,500
Additional annual cash retainer for Audit and Risk Committee and Nuclear and
Operations Committee members  
 
$10,000
Additional annual cash retainer for Human Resources Committee members
$7,500
Additional annual cash retainer for members of all other Committees 
 
 
Customary and usual travel expenses to be reimbursed and eligibility to 
participate in a nonqualified deferred compensation program. 
 

 
* The value of awards payable to new Directors is pro-rated based on the date of
election for service through the end of the applicable calendar year.  





